--------------------------------------------------------------------------------

Exhibit 10.2


CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (this “Agreement”) is dated January 1, 2009,
and is entered into in Harbin, China between Harbin Mega Profit Management &
Consultation Co., Ltd., with a registered address at Suite.3, 16th Floor, Hong
Yang Complex Building, No. 380 Changjiang Road, Nangang Ji Zhong District,
Harbin Develop Zone, Heilongjiang, China (“Party A”), and Qinggang Mega Profit
Agriculture Co., Ltd., with a registered address at 1st Floor, Hongbo Community
Houdong, Mingzhu Street, Qinggang County, China (“Party B”). Party A and Party B
are referred to collectively in this Agreement as the “Parties.”


R E C I T A L S


 
(1)
Party A, a wholly foreign owned limited company incorporated under law of China,
has the expertise in the business of Enterprise Management, Enterprise
Development Designing and Economic Information Consultation;



 
(2)
Party B is a limited company incorporated in China, and is engaged in planting
pasture grass, breeding cows and selling milk (the “Business”);


 
1

--------------------------------------------------------------------------------

 

 
(3)
The Parties desire that Party A provide technology consulting services and
relevant services to Party B;



 
(4)
The Parties are entering into this Agreement to set forth the terms and
conditions under which Party A shall provide consulting services to Party B.



NOW THEREFORE, the Parties agree as follows:


1.              DEFINITIONS


1.1            In this Agreement the following terms shall have the following
meanings:


“Affiliate,” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise);


“Consulting Services Fee” shall be as defined in Clause 3.1;

 
2

--------------------------------------------------------------------------------

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person;


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including. without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing);


“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, entity or other
organization or any government body;


“PRC” means the People’s Republic of China;

 
3

--------------------------------------------------------------------------------

 

“Services” means the services to be provided under the Agreement by Party A to
Party B, as more specifically described in Clause 2; In this Agreement a
reference to a Clause, unless the context otherwise requires, is a reference to
a clause of this Agreement.


1.2            The headings in this Agreement shall not affect the
interpretation of this Agreement.


2.              RETENTION AND SCOPE OF SERVICES


2.1            Party B hereby agrees to retain the services of Party A, and
Party A accepts such appointment, to provide to Party B services in relation to
the current and proposed operations of Party B’s business in the PRC upon the
terms and conditions of this Agreement. The services subject to this Agreement
shall include, without limitation:


(a)            General Business Operation. Advice and assistance relating to
development of technology and provision of consultancy services, particularly as
related to dairy business.

 
4

--------------------------------------------------------------------------------

 

(b)            Human Resources.


(i)            Advice and assistance in relation to the staffing of Party B,
including assistance in the recruitment, employment and secondment of management
personnel, administrative personnel and staff of Party B;


(ii)           Training of management, staff and administrative personnel;


(iii)          Assistance in the development of sound payroll administrative
controls in Party B;


(iv)          Advice and assistance in the relocation of management and staff of
Party B;


(c)            Research and Development


(i)            Advice and assistance in relation to research and development of
Party B;


(ii)           Advice and assistance in industry development; and

 
5

--------------------------------------------------------------------------------

 

(d)            Other. Such other advice and assistance as may be agreed upon by
the Parties.


2.2            Exclusive Services Provider. During the term of this Agreement,
Party A shall be the exclusive provider of the Services. Party B shall not seek
or accept similar services from other providers unless the prior written
approval is obtained from Party A.


2.3            Intellectual Properties Related to the Services. Party A shall
own all intellectual property rights developed or discovered through research
and development, in the course of providing Services, or derived from the
provision of the Services. Such intellectual property rights shall include
patents, trademarks, trade names, copyrights, patent application rights,
copyright and trademark application rights, research and technical documents and
materials, and other related intellectual property rights including the right to
license or transfer such intellectual properties. If Party B must utilize any
intellectual property, Party A agrees to grant an appropriate license to Party B
on terms and conditions to be set forth in a separate agreement.


2.4            Pledge. Party B shall permit and cause Party B’s shareholders to
pledge the equity interests of Party B to Party A for securing the Fee that
should be paid by Party B pursuant to this Agreement.

 
6

--------------------------------------------------------------------------------

 

3.             PAYMENT


3.1            General.


(a)            In consideration of the Services provided by Party A hereunder,
Party B shall pay to Party A during the term of this Agreement a consulting
services fee (the “Consulting Services Fee”), payable in RMB each quarter, equal
to all of its revenue for such quarter based on the quarterly financial
statements provided under Clause 5.1 below. Such quarterly payment shall be made
within 15 days after receipt by Party A of the financial statements referenced
above.


(b)            Party B will permit, from time to time during regular business
hours as reasonably requested by Party A, or its agents or representatives
(including independent public accountants, which may be Party B’s independent
public accountants), (i) to conduct periodic audits of books and records of
Party B, (ii) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of Party B (iii) to visit the offices and
properties of Party B for the purpose of examining such materials described in
clause (ii) above, and (iv) to discuss matters relating to the performance by
Party B hereunder with any of the officers or employees of Party B having
knowledge of such matters. Party A may exercise the audit rights provided in the
preceding sentence at any time, provided that Party A provides ten days written
notice to Party B specifying the scope, purpose and duration of such audit. All
such audits shall be conducted in such a manner as not to interfere with Party
B’s normal operations.

 
7

--------------------------------------------------------------------------------

 

3.2            Party B shall not be entitled to set off any amount it may claim
is owed to it by Party A against any Consulting Services Fee payable by Party B
to Party A unless Party B first obtains Party A’s written consent.


3.3            The Consulting Services Fee shall be paid in RMB by telegraphic
transfer to Party an Account No______________, to such other account or accounts
as may be specified in writing from time to time by Party A.


3.4            Should Party B fail to pay all or any part of the Consulting
Service’s Fee due to Party A in RMB under this Clause 3 Within the time limits
stipulated, Party B shall pay to Party A interest in RMB on the amount overdue
based on the three (3) month lending rate for RMB announced by the Bank of China
on the relevant due date.


3.5            All payments to be made by Party B hereunder shall be made free
and clear of and without deduction for or on account of tax, unless Party B is
required to make such payment subject to the deduction or withholding of tax.

 
8

--------------------------------------------------------------------------------

 

4.              FURTHER TERMS OF COOPERATION


4.1            All business revenue of Party B shall be directed in full by
Party B into a bank account(s) nominated by Party A.


5.              UNDERTAKINGS OF PARTY A


Party B hereby agrees that, during the term of the Agreement:


5.1            Information Covenants. Party B will furnish to Party A:


5.1.1         Preliminary Monthly Reports. Within five (5) days of the end of
each calendar month the preliminary income statements and balance sheets of
Party B made up to and as at the end of such calendar month, in each case
prepared in accordance with the PRC generally accepted accounting principles,
consistently applied;


5.1.2         Final Monthly Reports. Within ten (10) days after the end of each
calendar month, a final report from Party B on the financial position and
results of operations and affairs of Party B made up to and as at the end of
such calendar month and for the elapsed portion of the relevant financial year,
setting forth in each case in comparative form figures for the corresponding
period in the preceding financial year, in each case prepared in accordance with
the PRC generally accepted accounting principles, consistently applied;

 
9

--------------------------------------------------------------------------------

 

5.1.3        Quarterly Reports. As soon as available and in any event within
forty-five (45) days after each Quarterly Date (as defined below), unaudited
consolidated and consolidating statements of income, retained earnings and
changes in financial position of the Party B and its subsidiaries, if any, for
such quarterly period and for the period from the beginning of the relevant
fiscal year to such Quarterly Date and the related consolidated and
consolidating balance sheets as at the end of such quarterly period, setting
forth in each case actual versus budgeted comparisons and in comparative form
the corresponding consolidated and consolidating figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of the chief
financial officer of the Party B, which certificate shall state that said
financial statements fairly present the consolidated and consolidating financial
condition and results of operations, as the case may be, of the Party B and its
subsidiaries, if any, in accordance with PRC general accepted accounting
principles applied on a consistent basis as at the end of, and for, such period
(subject to normal year-end audit adjustments and the preparation of notes for
the audited financial statements);


5.1.4        Annual Audited Accounts. Within six (6) months of the end of the
financial year, the annual audited accounts of Party B to which they relate
(setting forth in each case in comparative form the corresponding figures for
the preceding financial year), in each case prepared in accordance with, among
others, the PRC generally accepted accounting principles, consistently applied;


5.1.5        Budgets. At least 90 days before the first day of each financial
year of Party B, a budget in form satisfactory to Party A (including budgeted
statements of income and sources and uses of cash and balance sheets) prepared
by Party B for each of the four financial quarters of such financial year
accompanied by the statement of the chief financial officer of Party B to the
effect that, to the best of his knowledge, the budget is a reasonable estimate
for the period covered thereby.

 
10

--------------------------------------------------------------------------------

 

5.1.6        Notice of Litigation. Promptly, and in any event within one (1)
business day after an officer of Party B obtains knowledge thereof, notice of
(i) any litigation or governmental proceeding pending against Party B which
could materially adversely affect the business, operations, property, assets,
condition (financial or otherwise) or prospects of Party B and (ii) any other
event which is likely to materially adversely affect the business, operations,
property, assets, condition (financial or otherwise) or prospects of Party B.


5.1.7        Other Information. From time to time, such other information or
documents (financial or otherwise) as Party A may reasonably request. For
purposes of this Agreement, “a Quarterly Date” shall mean the last day of March,
June, September and December in each year, the first of which shall be the first
such day following the date of this Agreement; provided that if any such day is
not a business day in the PRC, then such Quarterly Date shall be the next
succeeding business day in the PRC.

 
11

--------------------------------------------------------------------------------

 

5.2            Books, Records and Inspections. Party B will keep proper books of
record and account in which full, true and correct entries in conformity with
generally accepted accounting principles in the PRC and all requirements of law
shall be made of all dealings and transactions in relation to its business and
activities. Party B will permit officers and designated representatives of Party
A to visit and inspect, under guidance of officers of Party B, any of the
properties of Party B, and to examine the books of record and account of Party B
and discuss the affairs, finances and accounts of Party B with, and be advised
as to the same by, its and their officers, all at such reasonable times and
intervals and to such reasonable extent as Party A may request.


5.3            Corporate Franchises. Party B will do or cause to be done, all
things necessary to preserve and keep in full force and effect its existence and
its material rights, franchises and licenses.


5.4            Compliance with Statutes, etc. Party B will comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, in respect of the conduct of its business
arid the ownership of its property, including without limitation maintenance of
valid and proper government approvals and licenses necessary to provide the
services, except that such noncompliances could not, in the aggregate, have a
material adverse effect on the business, operations, property, assets, condition
(financial or otherwise) or prospects of Party B.


6.             NEGATIVE COVENANTS


Party B covenants and agrees that, during the term of this Agreement, without
the prior written consent of Party A.

 
12

--------------------------------------------------------------------------------

 

6.1            Equity. Party B will not issue, purchase or redeem any equity or
debt securities of Party B.


6.2            Liens. Party B will not create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets (real or personal,
tangible or intangible) of Party B whether now owned or hereafter acquired,
provided that the provisions of this Clause 6.1 shall not prevent the creation,
incurrence, assumption or existence of:


6.2.1        Liens for taxes not yet due, or Liens for taxes being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established; and


6.2.2        Liens in respect of property or assets of Party B imposed by law,
which were incurred in the ordinary course of business, and (x) which do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Party B or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien.

 
13

--------------------------------------------------------------------------------

 

6.3            Consolidation, Merger, Sale of Assets, etc. Party B will not wind
up, liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Party B may make sales of inventory in
the ordinary course of business and (ii) Party B may, in the ordinary course of
business, sell equipment which is uneconomic or obsolete.


6.4            Dividends. Party B will not declare or pay any dividends, or
return any capital, to its shareholders or authorize or make any other
distribution, payment or delivery of property or cash to its shareholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for a consideration, any shares of any class of its capital stock now or
hereafter outstanding (or any options or warrants issued by Party B with respect
to its capital stock), or set aside any funds for any of the foregoing purposes.


6.5            Leases. Party B will not permit the aggregate payments
(including, without limitation, any property taxes paid as additional rent or
lease payments) by Party B under agreements to rent or lease any real or
personal property to exceed [US$1 million] in any fiscal year of Party B.

 
14

--------------------------------------------------------------------------------

 

6.6            Indebtedness. Party B will not Contract, create, incur, assume or
suffer to exist any indebtedness, except accrued expenses and current trade
accounts payable incurred in the ordinary course of business, and obligations
under trade letters of credit incurred by Party B in the ordinary course of
business, which are to be repaid in full not more than one (1) year after the
date on which such indebtedness is originally incurred to finance the purchase
of goods by Party B.


6.7            Advances, Investment and Loans. Party B will not lend money or
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, except that Parry A may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with Customary trade terms.


6.8            Transactions with Affiliates. Party B will not enter into any
transaction or series of related transactions, whether or not in the ordinary
course of business, with any Affiliate of Party B, other than on terns and
conditions substantially as favorable to Party B as would be obtainable by Party
B at the time in a comparable arm’s-length transaction with a Person other than
an Affiliate and with the prior written consent of Party A.


6.9            Capital Expenditures. Party B will not make any expenditure for
fixed or capital assets (including, without limitation, expenditures for
maintenance and repairs which should be “capitalized in accordance with
generally accepted accounting principles in the PRC and including capitalized
lease obligations) during any period set forth below (taken as one accounting
period) which exceeds in the aggregate for Party B the amount of commencing in
the fiscal year.

 
15

--------------------------------------------------------------------------------

 

6.10          Modifications to Debt Arrangements, Agreements or Articles of
Association. Party B will not (i) make any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) any Existing
Indebtedness or (ii) amend or modify, or permit the amendment or modification
of, any provision of any Existing Indebtedness or of any agreement (including,
without limitation, any purchase agreement, indenture, loan agreement or
security agreement) relating to any of the foregoing or (iii) amend, modify or
change its Articles of Association or Business License, or any agreement entered
into by it, with respect to its capital stock, or enter into any new agreement
with respect to its capital stock.


6.11         Line of Business. Party B will not engage (directly or indirectly)
in any business other than those types of business prescribed within the
business scope of Party B’s business license except with the prior written
consent of Party A.

 
16

--------------------------------------------------------------------------------

 

7.              TERM AND TERMINATION


7.1            This Agreement shall take effect on the date of execution of this
Agreement and shall remain in full force and effect unless terminated pursuant
to Clause 7.2.


7.2            This Agreement may be terminated:


7.2.1        by either Party giving written notice to the other Party if the
other Party has committed a material breach of this Agreement (including but not
limited to the failure by Party B to pay the Consulting Services Fee) and such
breach, if capable of remedy, has not been so remedied within, in the case of
breach of a non-financial obligation, 14 days, following receipt of such written
notice;


7.2.2        either Party giving written notice to the other Party if the other
Party becomes bankruptcy or insolvent or is the subject of proceedings or
arrangements for liquidation or dissolution or ceases to carry on business or
becomes unable to pay its debts as they come due;


7.2.3        by either Party giving written notice to the other Party if, for
any reason, the operations of Party A are terminated;

 
17

--------------------------------------------------------------------------------

 

7.2.4        by either Party giving written notice to the other Party if the
business licence or any other license or approval material for the business
operations of Party B is terminated, cancelled or revoked;


7.2.5        by either Party giving written notice to the other Party if
circumstances arise which materially and adversely affect the performance or the
objectives of this Agreement; or


7.2.6        by election of Party A with or without reason.


7.3            Any Party electing properly to terminate this Agreement pursuant
to Clause 7.2 shall have no liability to the other Party for indemnity,
compensation or damages arising solely from the exercise of such right. The
expiration or termination of this Agreement shall not affect the continuing
liability of Party B to pay any Consulting Services Fees already accrued or due
and payable to Party A. Upon expiration or termination of this Agreement, all
amounts then due and unpaid to Party A by Party B hereunder, as well as all
other amounts accrued but not yet payable to Party A by Party B, shall forthwith
become due and payable by Party B to Party A.


8.              PARTY B’S REMEDY UPON PARTY A’S BREACH


In addition to the remedies provided elsewhere under this Agreement, Party A
shall be entitled to remedies permitted under PRC laws, including without
limitation compensation for any direct and indirect losses arising from the
breach and legal fees incurred to recover losses from such breach.

 
18

--------------------------------------------------------------------------------

 

9.              AGENCY


The Parties are independent Contractors, and nothing in this Agreement shall be
construed to constitute either Party to be the agent, Partner, legal
representative, attorney or employee of the other for any Purpose whatsoever.
Neither Party shall have the power or authority to bind the other except as
specifically set out in this Agreement.


10.           GOVERNING LAW AND JURISDICTION


10.1         Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the PRC.


10.2         Arbitration. Any dispute arising from, out of or in connection with
this Agreement shall be settled through friendly consultations between the
Parties. Such consultations shall begin immediately after one Party has
delivered to the other Party a written request for such consultation. If within
ninety (90) days following the date on which such notice is given, the dispute
cannot be settled through consultations, the dispute shall, upon the request of
any Shareholder with notice to the other Party, be submitted to arbitration in
China under the auspices of China International Economic and Trade Arbitration
Commission (the “CIETAC”). The Parties shall jointly appoint a qualified
interpreter for the arbitration proceedings and shall be responsible for sharing
in equal portions the expenses incurred by such appointment. The arbitration
proceeding shall take place in Shanghai, China. Any resulting arbitration award
shall be final conclusive, binding and enforceable upon both parties.

 
19

--------------------------------------------------------------------------------

 

10.3         Number and Selection of Arbitrators. There shall be three (3)
arbitrators. Party B shall select one (1) arbitrator and Party A shall select
one (1) arbitrator, and both arbitrator shall be selected within thirty (30)
days after giving or receiving the demand for arbitration. Such arbitrators
shall be freely selected, and the Parties shall not be limited in their
selection to any prescribed list. The chairman of the CIETAC shall select the
third arbitrator. If a Party does not appoint an arbitrator who has consented to
participate within thirty (30) days after the selection of the first arbitrator,
the relevant appointment shall be made by the chairman of the CIETAC.


10.4         Language. Unless otherwise provided by the arbitration rules of
CIETAC, the arbitration proceeding shall be conducted in English. The
arbitration tribunal shall apply the arbitration rules of the CIETAC in effect
on the date of the signing of this Agreement. However, if such rules are in
conflict with the provisions of this Clause, including the provisions concerning
the appointment of arbitrators, the provisions of this Clause shall prevail.

 
20

--------------------------------------------------------------------------------

 

10.5         Cooperation; Disclosure. Each Party shall cooperate with the other
Party in making full disclosure of and providing complete access to all
information and documents requested by the other Party in connection with such
proceedings, subject only to any confidentiality obligations binding on such
Parties.


10.6         Jurisdiction. Judgment upon the award rendered by the arbitration
may be entered into by any court having jurisdiction, or application may be made
to such court for a judicial recognition of the award or any order of
enforcement thereof.


10.7         Continuing Obligations. During the period when a dispute is being
resolved, the Parties shall in all other respects continue their implementation
of this Agreement.


11.           ASSIGNMENT


No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party. Any such assignment or
transfer shall be void. Party A, however, may assign its rights and obligations
hereunder to an Affiliate.

 
21

--------------------------------------------------------------------------------

 

12.            NOTICES


Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or postage prepaid mail or by a recognized courier
service or by facsimile transmission to the address of relevant each party or
both parties set forth below or other address of the party or of the other
addressees specified by such party from time to time. The date when the notice
is deemed to be duly served shall be determined as the follows: (a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the tenth (10th) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.


Party A 
Harbin Mega Profit Management & Consultation Co., Ltd.,



Address:


Attn:


Fax:


Tel:

 
22

--------------------------------------------------------------------------------

 

Party B 
Qinggang Mega Profit Agriculture Co., Ltd.



Attn:


Fax:


Tel:


13.            GENERAL


13.1         The failure to exercise or de]ay in exercising a right or remedy
under this Agreement shall not constitute a waiver of the right or remedy or
waiver of any other rights or remedies and no single or partial exercise of any
right or remedy under this Agreement shall prevent any further exercise of the
right or remedy or the exercise of any other right or remedy.


13.2         Should any Clause or any part of any Clause contained in this
Agreement be declared invalid or unenforceable for any reason Whatsoever, all
other Clauses or parts of Clauses contained in this Agreement shall remain in
full force and effect.

 
23

--------------------------------------------------------------------------------

 

13.3         This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.


13.4         No amendment or variation of this Agreement shall be valid unless
it is in writing and signed by or on behalf of each of the Parties.


13.5         This Agreement shall be executed in two (2) duplicate originals in
English. Each Party has received one (1) duplicate original, and all originals
shall be equally valid.


[SIGNATURE PAGE FOLLOWS]

 
24

--------------------------------------------------------------------------------

 

[Signature Page]


IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.


PARTY A:
Harbin Mega Profit Management & Consultation Co., Ltd.
       
Legal/Authorized Representative:
/s/ ZHENG Zhi
         
Name: ZHENG Zhi
         
Title: Executive Director
       
PARTY B:
Qinggang Mega Profit Agriculture Co., Ltd.
       
Legal/Authorized Representative:
/s/ ZHENG Zhi
         
Name: ZHENG Zhi
         
Title: Executive Director
 

 
 
25

--------------------------------------------------------------------------------